Per Curiam.

In order to be admitted to the practice of law in Ohio, the applicant must establish by clear and convincing evidence his “present character, fitness, and moral qualifications for admission to the practice of law in Ohio.” Gov.Bar R. I(12)(C)(6); In re Application of Mitchell (1997), 79 Ohio St.3d 153, 154, 679 N.E.2d 1127, 1128. Evidence of an existing and untreated chemical dependency reflects adversely on an applicant’s present character, fitness, and moral qualifications. Gov.Bar R. I(11)(D)(3)(b).
After reviewing the evidence, we adopt the findings of the board. Kemp’s untreated and existing alcohol abuse prevents him from having the present character and fitness to be admitted to practice law in Ohio. We believe, however, that Kemp’s continued lack of acknowledgement of the seriousness of his alcohol abuse and his repeated reluctance to participate in and complete alcohol counseling programs warrant a lengthier period than that recommended by the board before Kemp is permitted to reapply for the bar examination. In this regard, Kemp conceded that he attended alcohol counseling programs only at the urging of others and not of his own volition. Like the applicant in In re Application of Nemec (1997), 79 Ohio St.3d 52, 53, 679 N.E.2d 685, 686, Kemp “should demonstrate his freedom from substance abuse for a longer period before being permitted to sit for the bar examination.” See, also, In re Application of Rudolph (1997), 79 Ohio St.3d 157, 679 N.E.2d 1130, 1130-1131. Accordingly, Kemp shall be permitted to reapply to take the February 2000 bar examination upon the submission of the evidence specified by the board for his application.

Judgment accordingly.

Moyer, C.J., Douglas,.Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.